OPINION — AG — ** CANDIDATES — SCHOOL BOARD — ELECTION ** IN REGARD TO FILING OF CANDIDATES FOR OFFICE OF COUNTY SUPERINTENDENT OF SCHOOLS CANDIDATES HAD ALL QUALIFICATIONS EXCEPT ADMINISTRATORS CERTIFICATES WHICH SHE SECURED ON MAY 1, 1950, THREE DAYS AFTER FILING PERIOD CLOSED. SHOULD THE COUNTY ELECTION BOARD ACCEPT HER FILING ? — SEE OPINION NO. APRIL 25, 1950 — SPRINGER (WE FEEL THAT SHE SHOULD BE ELIGIBLE SINCE THE APPLICANT WAS ENTITLED TO HAVE AN ADMINISTRATORS CERTIFICATE AT THE TIME SHE ATTEMPTED TO FILE FOR OFFICE) (QUALIFICATIONS, COUNTY SUPERINTENDENT OF SCHOOLS, ELECTION) CITE: 70 O.S. 3-1 [70-3-1] (FRED HANSEN)